Citation Nr: 0506921	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chronic otitis media.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic maxillary sinusitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The record reflects that jurisdiction over this case was 
subsequently transferred to the RO in Newark, New Jersey.

In a document dated in February 2005, the veteran's 
accredited representative noted that a VA physician had 
linked the veteran's tinnitus to his military service in the 
report of a July 2003 VA examination.  The representative 
asserted that service connection is warranted for this 
disability.  The representative apparently did not notice 
that service connection for tinnitus was denied in an 
unappealed rating decision of August 2003.  If the veteran 
desires to reopen a claim for service connection for 
tinnitus, he should so inform the RO, which should respond 
appropriately to any such communication from the veteran.  


FINDINGS OF FACT

1.  The veteran's otitis media is essentially asymptomatic 
with no evidence of suppuration or aural polyps.

2.  A chronic low back disorder was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current low back disorder is not 
etiologically related to service.

3.  In an unappealed March 1949 rating decision, the RO 
denied entitlement to service connection for sinusitis and 
for skin conditions characterized as acne and cheilitis.

4.  The evidence received since the March 1949 rating 
decision is either cumulative of the evidence previously of 
record or insufficient to raise a reasonable possibility of 
substantiating either claim.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for the service-connected otitis media have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.87, 
Diagnostic Code 6200 (2004).

2.  A low back disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  New and material evidence has not been presented to 
reopen a claim for service connection for chronic maxillary 
sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

4.  New and material evidence has not been presented to 
reopen a claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured." VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. § 
5103A (West 2002)). 

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103(g) (West 2002)).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in July 2003 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claims for service connection 
and for an increased rating.  The veteran was also advised of 
the type of evidence necessary to reopen previously denied 
claims for service connection.

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
obtained by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claims, and he was advised of what VA would do to assist him 
in the development of his claims.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the VA treatment records identified 
by the veteran, and arranged for him to undergo VA 
examinations in regard to his claims of entitlement to 
service connection and entitlement to an increased rating.

The Board acknowledges that the RO has not obtained a medical 
opinion addressing whether the veteran's current low back 
disability is etiologically related to service.  The Board 
has determined that such an opinion is not required in this 
case because the medical evidence of record is sufficient to 
decide the claim, and there is no reasonable possibility that 
such an opinion would substantiate the claim.  In this 
regard, the Board notes that the veteran has not alleged and 
the evidence does not suggest that he sustained a back injury 
in service.  In addition, there is no indication in the 
medical evidence currently of record that the veteran's 
current low back disability originated in or was aggravated 
by active service.  Consequently, any medical opinion linking 
the veteran's current back disability to service would 
necessarily be based on history provided by the veteran 
approximately 60 years after service, a history the Board has 
determined to be unreliable.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA and the implementing regulations.  

II.  Entitlement to a compensable evaluation for chronic 
otitis media

The veteran is seeking an increased evaluation for his 
service-connected otitis media, which is currently rated as 
non compensable under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6200.

Under this code, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) warrants a 
10 percent rating when there is suppuration or aural polyps.  
38 C.F.R. § 4.87, DC 6200.  A Note to this Diagnostic Code 
indicates that hearing impairment and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are to be rated separately.  

The veteran has been granted service connection for hearing 
loss, but he has not appealed the separate rating assigned 
for this disability.  He has not been granted service 
connection for any other complications of otitis media.  As 
noted above, service connection for tinnitus was denied in an 
unappealed rating decision of August 2003.

With respect to the otitis media, the Board has found the 
most probative evidence of record to be the reports of VA 
audiological and ear disease examinations conducted in July 
2003, as well as the report of a VA outpatient examination 
conducted in September 2002.

In the report of his September 2002 VA outpatient 
examination, it was noted that the veteran had reported 
experiencing chronic ear infections.  Physical examination of 
the ears was essentially negative.

In the report of the VA audiological evaluation conducted in 
July 2003, it was noted that the veteran reported that he had 
noticed steady, small amounts of fluid in his ear.  It was 
also noted that he had no complaints of tinnitus at the time 
of the examination.

In the report of the VA ear disease examination also 
conducted in July 2003, it was noted that the veteran had 
described a history of tinnitus.  Examination revealed that 
the veteran had a normal auricle, normal ear canal, and 
normal tympanic membrane.  The external, middle, and internal 
ear were found to be normal.  The examiner noted that there 
was no tenderness over the mastoid or evidence of active ear 
disease in the external, middle, or inner ear.  

The examiner noted diagnoses of tinnitus by history and no 
active ear disease.  The examiner indicated that the 
veteran's tinnitus was more likely than not due to his 
military service.

Although the veteran has described a history of chronic 
infections with leaking in his ears, he has provided no 
medical evidence supportive of his contention.  As noted 
above, no evidence of active disease, suppuration or aural 
polyps in either ear was found when the veteran was examined 
in September 2002 or July 2003.  Absent such evidence, the 
criteria for a 10 percent rating under DC 6200 have not been 
met.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for this disability, 
but has found none.  The Board has also considered the 
doctrine of reasonable doubt but finds that its application 
in this case is not required because the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Entitlement to service connection for a low back 
disorder.

The veteran is seeking service connection for a low back 
disability.  He appears to be contending that he first 
experienced back pain while on active duty.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service medical records are negative for any complaint or 
finding of a low back disorder.  In addition, the report of a 
physical examination completed in April 1945 shows that the 
veteran's bones, joints, and muscular system were all found 
to be normal. 

The veteran was afforded a VA examination in March 1949.  His 
complaints included back trouble.  The examination of his 
back was negative.  

The report of a December 1949 VA X-ray study indicates that 
there was slight rotary scoliosis in the lumbar region.

At a March 1954 VA examination, the veteran reported no back 
complaints.  The examination of his back was negative.

A September 2002 VA outpatient record reveals a diagnosis of 
scoliosis in the spine.

In the report of his July 2003 VA spine examination, it was 
noted that the veteran had reported developing discomfort in 
his back during service.  He indicated that he thought he had 
been diagnosed with scoliosis prior to entering service.  
Examination revealed right thoracic, left thoracolumbar 
scoliosis.  The examiner noted a diagnosis of low back strain 
due to moderately severe scoliosis.

During his July 2003 VA neurological examination, the veteran 
reported that he did not experience any trauma or injury to 
his back in service.  He also reported a longstanding history 
of scoliosis.  Examination revealed marked kyphosis and 
scoliosis of the spine.  The examiner noted a diagnosis of 
chronic lower back strain.

In a September 2003 statement in support of his claim, the 
veteran denied stating that he had scoliosis prior to 
service.  He asserted that it was possible that his scoliosis 
existed prior to service, but he did not know what scoliosis 
was when he entered service.  

The evidence in this case includes no medical evidence of any 
back disorder in service or within one year of the veteran's 
discharge from service.  In addition, there is no medical 
evidence of a nexus between the veteran's current low back 
disability and his military service.

In essence, the evidence of a back disorder in service and of 
a nexus between the veteran's current back disability and his 
military service consists of the veteran's own statements.  
This is not competent evidence of the claimed disability or 
of a nexus between the claimed disability and the veteran's 
military service since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Moreover, the veteran's initial complaint of back trouble was 
recorded in March 1949 and the initial finding of any back 
disorder was in December 1949.  Significantly, on neither 
occasion did the veteran allege the onset of any back 
disorder in service.  Although he filed a claim for VA 
compensation benefits in March 1949, he did not include a 
back disorder in that claim.  His initial claim for service 
connection for a back disorder was not filed until March 
2003, and his current belief that he developed a chronic low 
back disorder in service is based on his recollection of 
events occurring approximately 60 years earlier.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is also against this claim.

III.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
chronic maxillary sinusitis and/or a skin disorder

The veteran is also seeking to reopen previously denied 
claims of entitlement to service connection for chronic 
maxillary sinusitis and a skin disorder.

In an unappealed rating decision of March 1949, the RO denied 
entitlement to service connection for sinusitis.  The RO also 
denied service connection for skin conditions characterized 
as acne and cheilitis.

With respect to sinusitis and acne, the RO concluded that 
these disabilities had preexisted his entry into service, and 
had not been aggravated by service.

With respect to cheilitis, the RO concluded that the veteran 
had recently been treated for the disorder, but that there 
was no evidence showing that the disability was associated 
with his military service.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2004).

At the time of the March 1949 rating decision, the evidence 
of record included the veteran's original claim for service 
connection, which was received in June 1945.  In this form, 
the veteran noted that he had been treated for sinusitis in 
service in March 1943.

The record also included that veteran's service medical 
records, which show that he was treated for acne and sinus 
problems in service.  For example, an April 1945 clinical 
records shows that several scattered acneform lesions were 
observed on examination.  Another April 1945 clinical record 
also contains a notation indicating that the veteran had a 
history of sinus trouble and that he had undergone surgery 
for this problem.

At the time of the March 1949 rating decision, the evidence 
of record also included the report of a March 1947 VA 
neuropsychiatric examination, which is negative for any 
complaints or findings regarding sinusitis or a skin 
disorder.  Similarly, a July 1947 statement from a private 
psychiatrist is also negative for any complaints or findings 
regarding these disabilities.

The record also included the report of a March 1949 VA 
examination in which it was noted that the veteran was 
complaining of sinus trouble and dry skin.  Examination 
revealed acne with severe scarring of the face.  No clinical 
findings were noted regarding sinusitis or other sinus 
problems.

In March 2003, the veteran's accredited representative 
submitted a statement indicating that the veteran wished to 
file new claims of entitlement to service connection for a 
sinus condition and a skin condition.

Since that time, the RO has obtained the report of a 
September 2002 VA outpatient examination in which it was 
noted that the veteran had complained of a history of "pus 
pockets" on his face, ears, and neck for many years.  
Physical examination revealed several tiny pustules at the 
hairline at the base of his neck with no evidence of rashes 
or suspicious lesions.

Also associated with the record was the report of the 
veteran's July 2003 VA ear disease examination.  In the 
report, it was noted that the veteran had reported having 
undergone a nasal sinus operation in 1943.  The examiner 
noted a diagnosis of the residuals of nasal sinus disease 
with a deviation of the septum.

The Board notes that the remaining medical records added to 
the claims folder all pertain to disabilities other than his 
skin and sinus problems.

With respect to the September 2002 VA outpatient examination 
report, the Board finds that this evidence is cumulative of 
the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  

In this regard, the Board notes that evidence of a current 
skin disability was already of record at that time of the 
March 1949 rating decision in the form of the report of a VA 
examination conducted earlier that month, which showed 
evidence of severe acne.  The record reflects that the RO 
specifically denied service connection for acne on the basis 
that it preexisted his entry into service, and had not been 
aggravated by service.  The Board notes that no evidence has 
been associated with the claims folder since the veteran 
filed to reopen his claim that suggests that a skin 
disability was incurred in or aggravated by service.

Similarly, the Board finds that the report of the July 2003 
ear disease examination is also cumulative of the evidence of 
record at the time of the last prior final denial, and does 
not raise a reasonable possibility of substantiating the 
claim.  In particular, the Board notes that the record also 
shows that the veteran had a history of sinus trouble for 
which he had undergone surgery.  The claim was denied in 
March 1949, however, on the basis that his sinusitis had 
preexisted service and had not been aggravated by service.  
Since the unappealed denial, no medical evidence has been 
received suggesting that his sinusitis was incurred in or 
aggravated by service.

Accordingly, the Board concludes that no new and material 
evidence has been submitted to reopen either claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation for chronic otitis 
media is denied.

Entitlement to service connection for a low back disorder is 
denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for chronic maxillary sinusitis is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a skin disorder is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


